DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/22 has been entered.
 Response to Amendment
The amendments made to claims 1, 11, and 17 and the cancellation of claims 3 and 19 in the response filed 3/31/22 is acknowledged.
Claims 1, 2, 4-18 and 20-23 are now pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 7-9, 11, 15-17, 22, and 23 are objected to because of the following informalities:  
“reductionin” in claim 7, line 2 should be amended to recite --reduction in--
“oneweakening” in claim 8, line 3 should be amended to recite --one weakening--
“a foot” in claim 9, line 2 should be amended to recite --the foot--
“flexiblesection” in claim 11, line 3 should be amended to recite --flexible section--
“whereinthe” in claim 15, line 1 should be amended to recite --wherein the--
“atleast” in claim 16, line 1 should be amended to recite --at least--
“the bottom side” in claim 17, line 9 should be amended to recite --the bottom surface--
“betweenthe” in claim 22, line 3 should be amended to recite --between the--
“aconstant” in claim 23, line 2 should be amended to recite --a constant--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 17, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bittner US 3,143,812.
Regarding claim 1, Bittner discloses a foot plate for supporting a foot (fig. 5, entire device; col. 1, lines 10-16), comprising: an anterior edge (figs. 4 and 5, wherein the anterior edge is interpreted to be the topmost edge 4 after the top, pointy portion is torn off); a bottom side 2 (fig. 2, the bottom side being the left surface of foam layer 2); a top side 1 (fig. 2, the top side being the right surface of cover layer 1); a plurality of weakenings 5/9 positioned on at least one of the top side 1 or bottom side 2 (fig. 5 and col. 2, lines 53-58; col. 3, lines 28-32; tearing seams 5 and 9; fig. 2 shows the seams being indented into both the top and bottom sides 1/2), at least one 5 of the weakenings 5/9 including a ramp surface that extends upward and in a posterior direction along the top side 1 (please see annotated fig. A below) or downward and in the posterior direction along the bottom side 2, wherein at least one 5/9 of the weakenings 5/9 extends across an entire width of the foot plate (fig. 5).

    PNG
    media_image1.png
    785
    477
    media_image1.png
    Greyscale

Regarding claim 4, Bittner discloses at least one of the weakenings 5/9 following the contour of a front anterior edge 4 (fig. 5, both weakenings 5/9 following the general curvature of anterior edge 4).
Regarding claim 5, Bittner discloses at least one of the weakenings 5/9 being configured to be arranged posterior to a metatarsal joint (fig. 5, the weakenings 5/9 are capable of being posterior to the metatarsal joint of the wearer depending on how long the wearer’s foot is and how they position their foot on the foot plate).
Regarding claim 6, Bittner discloses the weakenings 5/9 being arranged consecutively at equal distances (fig. 5, weakenings 5/9 being consecutive and generally at equal distances).
Regarding claim 7, Bittner discloses at least one of the weakenings 5/9 being formed as at least one of a slit, a recess and a reduction in material (fig. 2, reduction in material can be seen at each seam).
Regarding claim 8, Bittner discloses material arranged or arrangeable in the at least one weakening 5/9 that fills the at least one weakening 5/9 (fig. 4, after the top portion is torn off at seam 4, the top portion is arrangeable to fill the weakenings 5/9 if placed into the indents formed by the seams 5/9).
Regarding claim 9, Bittner discloses the foot plate being configured to not extend past a metatarsal joint of a foot supported by the foot plate (fig. 5, the foot plate is capable of not extending past the metatarsal joint of the wearer depending on how long the wearer’s foot is and how they position their foot on the foot plate).
Regarding claim 17, Bittner discloses a foot plate for supporting a foot (fig. 5, entire device; col. 1, lines 10-16), comprising: an anterior edge (figs. 4 and 5, wherein the anterior edge is interpreted to be the topmost edge 4 after the top, pointy portion is torn off); a top surface 1 (fig. 2, the top surface being the right surface of cover layer 1); a bottom surface 2 (fig. 2, the bottom surface being the left surface of foam layer 2); a plurality of weakenings 5/9 positioned on the top surface 1 or the bottom surface 2 (fig. 5 and col. 2, lines 53-58; col. 3, lines 28-32; tearing seams 5 and 9; fig. 2 shows the seams being indented into both the top and bottom surfaces 1/2), the plurality of weakenings 5/9 being spaced apart from the anterior edge 4 and extending in a medial-lateral direction of the foot plate (fig. 5), the plurality of weakenings 5/9 each including a ramp surface that extends upward and in a posterior direction along the top surface 1 (annotated fig. A; it is understood that seam 9 would have the same ramp has seam 5, since seam 9 is just an additional but identical seam) or downward and in the posterior direction along the bottom side 2, wherein the plurality of weakenings 5/9 extend across an entire width of the foot plate (fig. 5).
Regarding claim 20, Bittner discloses the plurality of weakenings 5/9 following a contour of the anterior edge 4 (fig. 5, both weakenings 5/9 following the general curvature of anterior edge 4).
Regarding claim 21, Bittner discloses the ramp surface being planar (annotated fig. A, the ramp being straight).
Regarding claim 22, Bittner discloses the foot plate having a constant thickness between the top and bottom sides 1/2, and the ramp surface is positioned between the top and bottom sides 1/2 (annotated fig. A, the foot plate having a constant thickness in the main middle section between the far apart seams; the ramp extends halfway between the top and bottom sides 1/2).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner US 3,143,812 in view of Howlett et al. US 6,301,805 B2.
Regarding claim 2, Bittner discloses the claimed invention as discussed above.
Bittner is silent on at least one of the weakenings being formed continuously as a broken line or perforation.
However, Howlett teaches an analogous size adjustable insole 10 (fig. 1 and col. 2, lines 56-58), wherein at least one of the weakenings 24a-d are formed continuously as a broken line or perforation (col. 4, lines 59-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the at least one of the weakenings of Bittner to be formed continuously as a broken line or perforation, as taught by Howlett, to make tearing the weakenings easier.
Regarding claim 18, Bittner discloses the claimed invention as discussed above.
Bittner is silent on the plurality of weakenings being formed continuously as a broken line or perforation.
However, Howlett teaches an analogous size adjustable insole 10 (fig. 1 and col. 2, lines 56-58), wherein the plurality of weakenings 24a-d are formed continuously as a broken line or perforation (col. 4, lines 59-64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the plurality of weakenings of Bittner to be formed continuously as a broken line or perforation, as taught by Howlett, to make tearing the weakenings easier.
Claims 10-16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bittner US 3,143,812 in view of Sichau US 3,805,773.
Regarding claim 10, Bittner discloses an orthotic (fig. 5 and col. 1, lines 10-16, entire device) comprising: a foot plate 2 for supporting a foot (fig. 5, padding layer 2), the foot plate 2 comprising: a top side (fig. 2, the right surface of padding layer 2); a bottom side (fig. 2, the left free surface of padding layer 2); a plurality of weakenings 5/9 positioned on at least one of the top side or bottom side (fig. 5 and col. 2, lines 53-58; col. 3, lines 28-32; tearing seams 5 and 9; fig. 2 shows the seams being indented into both the top and bottom sides of layer 2), at least one 5 of the weakenings 5/9 including a ramp surface that extends upward and in a posterior direction along the top side (annotated fig. A, the seam 5 being formed by a ramped surface of layer 2 as indicated) or downward and in the posterior direction along the bottom side; a foot support 1 positioned in a proximal direction of the foot plate 2 (annotated fig. A and col. 3, lines 15-27, cover layer 1 being upwards in the proximal direction toward the foot when worn).
Bittner is silent on a lower leg support bar configured to be applied to a lower leg.
However, Sichau teaches an orthotic insole 62/51 (figs. 1 and 3 and col. 3, line 60) connected to a lower leg support bar 88 configured to be applied to a lower leg (fig. 1 and col. 5, lines 5-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the orthotic of Bittner with a lower leg support bar configured to be applied to a lower leg, as taught by Sichau, to “provide a training assist brace” that supports the leg in addition to the foot (col. 1, lines 21-25).

    PNG
    media_image2.png
    673
    513
    media_image2.png
    Greyscale

Regarding claim 11, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner further discloses the foot plate 2 comprising a dimensionally stable section in an area of the foot support 1 and a flexible section in an area of a front edge 4 (please see annotated fig. B below, where the dimensionally stable section does not have any seams in it, and the flexible section has seams).
 Regarding claim 12, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner further discloses at least one of the weakenings 5/9 being formed in the flexible section (annotated fig. B).
Regarding claim 13, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner is silent on a floor support formed or attached to the foot support that extends in, on, or under the foot plate.
However, Sichau further teaches a floor support 61 formed or attached to the foot support 62 that extends in, on, or under the foot plate 51 (figs. 1 and 2 and col. 3, lines 57-64, the outer sole 61 being attached/connected to the layer 62 via plate 51; the foot support 62 extends on the foot plate 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the orthotic of Bittner in view of Sichau with a floor support formed or attached to the foot support that extends in, on, or under the foot plate, as taught by Sichau, so that the foot plate/outer sole can provided further protection and stability to the device.
Regarding claim 14, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner is silent on the lower leg support bar being positioned rotationally on the foot support above a joint around a joint axis relative to the foot support.
However, Sichau teaches the lower leg support bar 88 being positioned rotationally on the foot support 62 above a joint around a joint axis relative to the foot support 62 (fig. 1 and col. 4, lines 51-56, bar 88 rotatable relative to insole 62 via pivot 83, wherein the joint axis extends longitudinally through the pivot screw 83).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower leg support bar of Bittner in view of Sichau to be positioned rotationally on the foot support above a joint around a joint axis relative to the foot support, as taught by Sichau, to allow the foot to flex and extend relative to the leg while the user is wearing the orthotic.

Regarding claim 15, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner further discloses the foot support 1 and the foot plate 2 being formed as a single, unitary piece (fig. 2 and col. 1, lines 63-67, since the layers 1 and 2 are joined, they form a single, unitary piece in the joined state).
Regarding claim 16, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner is silent on at least one of the foot plate and the foot support being at least partially provided with sheathing.
However, Sichau further teaches at least one of the foot plate 51 and the foot support 62 being at least partially provided with sheathing (col. 8, lines 48-50, the insole can be worn with a shoe, which would at least partially provide sheathing over the plate 51/support 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided at least one of the foot plate and the foot support of Bittner in view of Sichau with at least partial sheathing, as taught by Sichau, to allow the orthotic to optionally be worn with a shoe, making it more wearable outdoors.
Regarding claim 23, Bittner in view of Sichau discloses the claimed invention as discussed above.
Bittner further discloses the foot plate 2 having a constant thickness between the top and bottom sides (annotated fig. B, the layer 2 having a constant thickness in the area of the dimensionally stable section, since there are no seams in this area), and the at least one of the weakenings 5/9 includes a reduced thickness portion that extends in a medial-lateral direction of the foot plate 2 (fig. 2, the seams having reduced thickness; fig. 5, the seams extending widthwise in the medial-lateral direction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Laux US 4,387,516
Xia et al. US 6,481,120 B1
Dalton et al. US 7,107,705 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE J LEE/            Examiner, Art Unit 3786